DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections to Claims 2-21 are respectfully withdrawn in response to Applicant’s amendment to these claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dohm Chankong, Registration No. 70,524, Attorney of Record, on 02/07/2022.

The following claims have been amended based on amendment filed by Applicant dated 11/30/2021:

2. (Currently Amended) A display device having configurable display settings, comprising:

at least one processor coupled to the memory;
a communications interface that when executed by the at least one processor communicates with a first remote control and a second remote control, wherein the first remote control includes a display controller application;
a command component that when executed by the at least one processor receives, from the display controller application on the first remote control, 
perform an adjustment to the first display setting based on the adjustment value; 
determine that the first remote control is registered to receive a notification associated with the first display setting; 
transmit, based on the determining, the notification including the adjustment value to the first remote control; 
receive, from the second remote control, a request to display a static graphical user interface on the display device, wherein the static graphical user interface includes at least one of the first display setting and the second display setting;
receive, from the second remote control, a command to control the static graphical user interface on the display device; and

a display controller that when executed by the at least one processor is configured to:
offload, to the first remote control, information relating to the display settings to configure a first portion of a graphical user interface responsive to receiving a request to access the display settings from the first remote control, wherein the first portion of the graphical user interface includes a portion of the display settings;
display, on the display device, a second portion of the graphical user interface responsive to detecting the first remote control controlling the display device, wherein the second portion of the graphical user interface is a simplified version of the graphical user interface; and
display the static graphical user interface responsive to detecting the second remote control controlling the display device, wherein the static graphical user interface is different from the simplified graphical user interface.

9. (Currently Amended) A method, performed by a display device, the method comprising:
storing, in a memory of the display device, display settings for the display device, wherein the display settings include a first display setting and a second display setting and remote control information associated with a first remote control and a second remote control, wherein the first remote control includes a display controller application;

performing, by a command component of the display device, an adjustment to the first display setting based on the adjustment value; 
determining that the first remote control is registered to receive a notification associated with the first display setting; 
transmitting, based on the determining, the notification including the adjustment value to the first remote control;
receiving, from the second remote control, a request to display a static graphical user interface on the display device, wherein the static graphical user interface includes at least one of the first display setting and the second display setting;
receiving, from the second remote control, a command to control the static graphical user interface on the display device; 
adjusting, based on the command, at least one of the first display setting and the second display setting;
offloading, to the first remote control, information relating to the display settings to configure a first portion of a graphical user interface responsive to receiving a request to access the display settings from the first remote control, wherein the first portion of the graphical user interface includes a portion of the display settings;
displaying, by a display controller of the display device, a second portion of the graphical user interface responsive to detecting the first remote control controlling the 
displaying, by the display controller, the static graphical user interface responsive to detecting the second remote control controlling the display device, wherein the static graphical user interface is different from the simplified graphical user interface.

16. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that, when executed by a display device, cause the display device to perform operations comprising:
storing, in a memory of the display device, display settings for the display device, wherein the display settings include a first display setting and a second display setting and remote control information associated with a first remote control and a second remote control, wherein the first remote control includes a display controller application;
receiving, by a communications interface of the display device from the display controller application on the first remote control, 
performing, by a command component of the display device, an adjustment to the first display setting based on the adjustment value; 
determining that the first remote control is registered to receive a notification associated with the first display setting; 
transmitting, based on the determining, the notification including the adjustment value to the first remote control; 

receiving, from the second remote control, a command to control the static graphical user interface on the display device; 
adjusting, based on the command, at least one of the first display setting and the second display setting;
offloading, to the first remote control, information relating to the display settings to configure a first portion of a graphical user interface responsive to receiving a request to access the display settings from the first remote control, wherein the first portion of the graphical user interface includes a portion of the display settings;
displaying, by a display controller of the display device, a second portion of the graphical user interface responsive to detecting the first remote control controlling the display device, wherein the second portion of the graphical user interface is a simplified version of the graphical user interface; and
displaying, by the display controller, the static graphical user interface responsive to detecting the second remote control controlling the display device, wherein the static graphical user interface is different from the simplified graphical user interface.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do 
 At best the prior arts of record disclose, specifically for claim 2:
Shintani (US 2013/0314609 A1) discloses a display device communicates with a first remote control and a second remote control, perform an adjustment to the first display setting based on a received adjustment value from a remote control (Fig. 7; [0037]; [0040]).
Vincent (US 2015/0304265 A1) discloses notifying registered remote controls adjusting display setting (Fig. 7; [0110]-[0111]).
Koizumi (US 2013/0314598 A1) discloses providing a remote controller image to a remote control to adjust display settings (Fig. 1; [0044]-[0045]; Fig. 3; [0045]; [0048]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 2, 9 and 16 as a whole.
 Thus, independent claims 2, 9 and 16 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143